DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-27, drawn to a composition, classified in C09K13/08.
II. Claims 28-32, drawn to a method of using the composition, classified in H01L21/02019.
III. Claims 33 and 34, drawn to a product formed by the method, classified in H01L29/16.
The inventions are independent or distinct, each from the other because:
Inventions group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to practice another and materially different process including cleaning and/or etching other materials such as a metal.
Inventions group II and group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can be used to make another and materially different product such as making a non-semiconductor product.
Inventions in group I and group III are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed an etching solution and a semiconductor device have different design, function. They are not overlap in scope and not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
These inventions have different patentability determinations and classification; therefore, they require separate searches considerations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tony Zhang on 5/9/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-3, 5-7, 10, 14-20, 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takashima (CN1677248).
 	With respect to claims 1, 3, 5, 7, 14-18, 27 Takashima describes a stripper (etching) composition comprising: hydrofluoric acid, sulfuric acid (claimed catalyst) (page 2), an oxidizing of hydrogen peroxide, water (page 5), organic acid such as formic acid, acetic acid, propionic acid (page 4), surfactant including condensate of naphthalene sulfonic acid-formaldehyde, which is the polymerizing of naphthalene sulfonic acid (please see references of Yan-Min and Nishiwaki below for description of the naphthalene sulfonic acid-formaldehyde condensate as polymerizing of naphthalene sulfonic acid) (page 3), an amine of primary, second, tertiary amines (e.g. diisopropylamine; N-methyldiethanolamine, dimethylaminoethanol, diethylaminoethanol, azitriethanol, 2-(2-aminoethoxy) ethanol 1-amino-2-propanol; N,N-dimethylethanolamine; N,N-diethylethanolamine; N,N-diisopropylethanolamine; N,N-di-N-propylethanolamine; N,N-diisopropyl cyclohexylamine; N,N-di-N-propyl cyclohexylamine; N, N-dibutylcyclohexylamine) (pages 2, 4), these provides claimed amine with formula (I); and an organic solvent of a glycol (e.g. diethylene glycol, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol monoisopropyl ether, ethylene glycol monobutyl ether), and water (page 5).
 	With respect to claims 2, 6, 10, 15, 19 the amount of acids of hydrofluoric acid and sulfuric acid is in 0.001-30 wt%, preferably 0.1-5 wt% (page 3) and the surfactant is 0.001-20 wt%, preferably 0.1-5 wt% and the amine compounds is 0.0001-10 wt%, preferably 0.01-2 wt% (page 4), and the organic solvent is 5-30 wt%.  Prior art which teaches a range within, overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. The narrower preferred ranges show that the full range is taught with sufficient specificity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-21, 26, 27 is/are rejected under 35 U.S.C. 103 as being obvious over Bjelopavlic et al. (US 20200172808, referred as ‘808 below) or (US 20210214612, referred as ‘612 below) and further in view of Kim et al. (US 2020/0079999).
 	With respect to claims 1, 3, 5, 7, 27, Bjelopavlic ‘808 or ‘612 describes an etching composition comprising: a) at least one fluorine-containing acid, the at least one fluorine-containing acid including hydrofluoric acid or hexafluorosilicic acid; b) at least one oxidizing agent of hydrogen peroxide and/or peracetic acid; c) at least one organic acid or an anhydride thereof, the at least one organic acid including formic acid, acetic acid, propionic acid, or butyric acid; d) at least one polymerized naphthalene sulfonic acid; e) at least one amine, the at least one amine including an amine of formula (I): N—R.sub.1R.sub.2R.sub.3, in which R.sub.1 is C.sub.1-C.sub.8 alkyl optionally substituted by OH or NH.sub.2, R.sub.2 is H or C.sub.1-C.sub.8 alkyl optionally substituted by OH, and R.sub.3 is C.sub.1-C.sub.8 alkyl optionally substituted by OH; and f) water (reference ‘808 or ‘612: para 8, 12, 14).  Unlike claimed invention, Bjelopavlic doesn’t describe the composition contain a catalyst of a sulfuric acid, a sulfonic acid, or a phosphonic acid.  Kim teaches an etching composition that includes a sulfuric acid or a methanesulfonic acid (claims 1, 8).  It would have been obvious for one skill in the art to before the effective filing date of the invention to have a catalyst such as a sulfuric or sulfonic acid in light of Kim’ s teaching because he teaches that by using such catalyst in the etching solution, peracetic acid can be prepared more quickly for the etching solution of GeSi (para 20, 25), in which Bjelopavlic also teaches to use peracetic acid in the etching solution of GeSi (abs.; para 14).
 	With respect to claim 2, Bjelopavlic teaches that fluoric compound has an amount of 0.1-2 wt% (para 13).
 	With respect to claim 4, the oxidizing agent is from 5-20 wt% (para 15).
 	With respect to claim 6, Kim doesn’t describe that the catalyst amount is from 0.1-5 wt% of the composition.  However, he teaches that amount of catalyst has a volume ratio with the acetic acid from 33:1 to 33:2 that helps to prepare peracetic acid quickly and not limited thereto (para 25).  It would have been obvious for one skill in the art to determine any appropriate amount of the catalyst through routine experimentation, including claimed 0.1-5 wt%, as long as it facilitates in forming peracetic acid in the etching solution with expected results.
 	With respect to claim 8, Bjelopavlic describes the organic acid or anhydride thereof is from 30-90 wt% (paragraph 16).
 	With respect to claims 9, 10, Bjelopavlic describes the polymerized naphthalene sulfonic acid having a structure of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Where n is 3-6 and the amount is from 0.01-0.15 wt% (para 17).
 	With respect to claims 14, 15, Bjelopavlic describes the amine includes diisopropylamine, N-butyldiethanolamine, N-(3-aminopropy 1)-diethanolamine, N-octy lglucamine, N-ethy lglucamine, N-methylglucan1ine, and l-[bis(2-hydroxyethyl) amino)-2-propanol at an amount of 0.001-0.15 wt% (para 18, 19).
 	 With respect to claims 16-19, 27, Bjelopavlic describes the composition further includes organic solvents of propylene glycol, hexylene glycol, 1,3-propanediol, ethylene glycol butyl ether at an amount 10-40 wt% (para 21).
 	With respect to claims 20, 21, Bjelopavlic describes the composition further includes water from 20 wt% and at most at about 50 wt% (paragraph 20).
 	With respect to claim 26, Bjelopavlic describes the composition has a pH from 1-3 (para 25).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjelopavlic (‘808 or ‘612) and Kim as applied to claim 1 above, and further in view of Wada et al (US 2020/0211856).
With respect to claims 11-13, Bjelopavlic doesn’t describe the composition further includes a pyridine compounds as cited in claim 11 and 12 at a concentration of about 0.01-1 wt%.  Wada describes an etching composition for the same material of SiGe wherein he teaches that a pyridine compounds (e.g. picolinic acid) at a concentration of preferably 0.05-3 wt% is used to adjust the pH (para 41, 47).  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. The (i) preferably smaller range shows that the full range is taught with sufficient specificity.  One skill in the art before the effective filing date of the invention would find it obvious to use any known compounds including a pyridine, in light of Wada, in order to adjust the pH of the composition.
Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjelopavlic (‘808 or ‘612) and Kim as applied to claim 1 above, and further in view of Murayama (WO 2017126554).
 	With respect to claims 22-25, Bjelopavlic doesn’t describe a silane compound cited in claims 22-24 and at a concentration about 0.001 to about 0.5 wt%.  However, he teaches that the composition may contain corrosion inhibitors (para 26) and Murayyama teaches that such claimed silane compounds are known corrosion inhibitors (e.g. methyltrimethoxysilane) at a concentration 0.01-5 wt% (page 10).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One skill in the art would find it obvious before the effective filing date of the invention to use known compounds without changes in their respective functions, in this case using known amine corrosion inhibitors in light of Murayama, to provide an etching composition with expected results.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima as applied to claim 1 above, and further in view of Yan-Min (Study on Naphthalene Sulfonic Acid Formaldehyde Condensate by Ultraviolet Absorption Spectrum). 
With respect to claim 9, Takashima doesn’t describe the surfactant of polymerized naphthalene sulfonic acid having 3 to 6 of the sulfonic acid in the polymerized compound.  However, Yan-Min the surfactant’s dispersion performance is closely related to its degree of polymerization wherein its sulfonic acid structure can have from 1 to more than 15 (abs.; page 2).  Therefore, one skill in the art would find it obvious before the effective filing date of the invention to have any polymerized sulfonic acid structure in the polymer depending on the desired dispersion performance as Yan-Min teaches that an n of 3-6 would be somewhat a medium degree of polymerization as long as its dispersion performance can facilitate to form a stripper composition with expected results. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima as applied to claim 1 above.
 	With respect to claim 21, Takashima describes water range from 40-99.98 wt% (page 5).  ).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One skill in the art before the effective filing date of the invention would find it obvious to use an appropriate amount of water, including an amount such as 40-50 wt%, to balance the stripping composition with expected results.
Yan-Min (Naphthalene Sulfonic Acid Formaldehyde condensate)  and Nishiwaki (para 43) are cited to show condensate of naphthalene sulfonic acid formaldehyde includes polymerized naphthalene sulfonic acid.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10920144 or over claims 1-10 of U.S Patent No. 11124704 in view of Kim et al. (US 2020/0079999). The claims 1-32 of Patent ‘144 or claims 1-10 of Patent ‘704 describe an etching composition having the same components as that of the claimed invention.  However, the claims of Patent ‘144 or claims of Patent ‘704 do not describe the composition having a catalyst of a sulfuric acid, a sulfonic acid, or a phosphonic acid.  Kim teaches an etching composition that includes a sulfuric acid or a methanesulfonic acid (claims 1, 8).  It would have been obvious for one skill in the art to before the effective filing date of the invention to have a catalyst such as a sulfuric or sulfonic acid in light of Kim’ s teaching because he teaches that by using such catalyst in the etching solution, peracetic acid can be prepared more quickly in the etching solution of GeSi that contains acetic acid and H2O2 (para 20, 25).
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/398181 (referred as ‘181) in view of Kim et al. (US 2020/0079999). The claims of application ‘181 describe an etching composition having the same components as that of the claimed invention.  However, the claims of application ‘181 does not describe the composition having a catalyst of a sulfuric acid, a sulfonic acid, or a phosphonic acid.  Kim teaches an etching composition that includes a sulfuric acid or a methanesulfonic acid (claims 1, 8).  It would have been obvious for one skill in the art to before the effective filing date of the invention to have a catalyst such as a sulfuric or sulfonic acid in light of Kim’ s teaching because he teaches that by using such catalyst in the etching solution, peracetic acid can be prepared more quickly in the etching solution of GeSi (para 20, 25) that contains acetic acid and H2O2.
This is a provisional nonstatutory double patenting rejection.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/22/2022